 

Case 1:20-cv-10051-GBD Document 65 Filed 03/29/21 Page 1 of 1
ap oe,

  
 

UNITED STATES #

SECURITIES AND EXCHANGE commission
BROOKFIELD PLACE, 200 VESEY STREET. SOiTE “£60 ,
New YorRK, NY 10281-1022 Meany, a

   
  

NEW YORK
REGIONAL OFFICE

March 29, 2021

By ECF SA APNEPEN

NO ee ee ee

Hon. Gregory B. Daniels ae ;
United States District Court Judge The initial conference is adjourned from

United States District Courthouse March 31, 2021 to July 7, 2021 at 9:30 a.m.

Southern District of New York tans °
500 Pearl Street MAR 9 9 2021 ftp B Dorr
New York, NY 10007-1312

Re: SEC v. Borges, 20-civ.-10051 (S.D.N.Y.) (GBD)

HOM, cnc ma

 

Dear Judge Daniels:

Plaintiff Securities and Exchange Commission (“Commission”) respectfully
submits this letter to request that the Initial Conference scheduled for March 31, 2021 be
adjourned for 90 days.

As the Commission previously notified the Court by letter dated February 1, 2021
(Docket No. 62), the Commission is attempting to effectuate service on defendants
Raquel Moura Borges (“Borges”) and Global Access Investment Advisor, LLC (“Global
Access”) in Brazil pursuant to the Convention on Service Abroad of Judicial and
Extrajudicial Documents in Civil or Commercial Matters (“Hague Service Convention”). !
The Commission has submitted requests to the Brazilian government for service of
process on defendants pursuant to the Hague Service Convention, but has not yet
received confirmation or proof of service.

Respectfully submitted,
/s/ Christopher J. Dunnigan

Christopher J. Dunnigan
Senior Trial Counsel

 

' As outlined in the Commission’s February | letter, the Commission located six possible
addresses for Borges and Global Access in Brazil. Additionally, the Commission has
effectuated service on Global Access via the New York Secretary of State (Docket No.
63).

 
